

116 S1748 IS: Furthering Access and Networks for Sports Act
U.S. Senate
2019-06-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1748IN THE SENATE OF THE UNITED STATESJune 5, 2019Mr. Blumenthal introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo decrease the frequency of sports blackouts, and for other purposes.
	
 1.Short titleThis Act may be cited as the Furthering Access and Networks for Sports Act. 2.DefinitionIn this Act, the term Sports Broadcasting Act of 1961 means the Act of September 30, 1961 (15 U.S.C. 1291 et seq.).
		3.Amendments to
			 the Sports Broadcasting Act of 1961
			(a)Elimination of
			 antitrust exemption for sports blackouts during retransmission consent
 negotiationsSection 1 of the Sports Broadcasting Act of 1961 (15 U.S.C. 1291) is amended by adding at the end the following: The antitrust exemption established under this section shall not apply, and the antitrust laws shall apply, to any league of clubs participating in professional football, baseball, basketball, or hockey contests to the extent that the league does not expressly prohibit sponsored telecast licensees of such league, and any agreement with any video licensee, from intentionally removing the live content of such league from a multichannel video programming distributor (as defined in section 602 of the Communications Act of 1934 (47 U.S.C. 522)), when such removal occurs during or is related to a negotiation regarding carriage of the games of such league by the multichannel video programming distributor..
			(b)Elimination of
 antitrust exemption for local sports blackoutsSection 2 of the Sports Broadcasting Act of 1961 (15 U.S.C. 1292) is amended by striking , except within the home territory of a member club of the league on a day when such club is playing a game at home.
			(c)Availability of
			 games over the internet where not otherwise available on
 televisionThe Sports Broadcasting Act of 1961 is amended— (1)by redesignating sections 4 through 6 as sections 5 through 7, respectively; and
 (2)by inserting after section 3 the following:
					
						4.
 (a)The antitrust exemption established under section 1 of this Act shall not apply, and the antitrust laws shall apply, to any league of clubs participating in professional football, baseball, basketball, or hockey contests to the extent that the league does not make a sponsored telecast of a covered game available to consumers, for a fee or otherwise, using an internet platform, in any territory in which the game is not available for private viewing through a local television broadcast station or any available multichannel video programming distributor.
 (b)For purposes of this section— (1)the term covered game means a game that—
 (A)is played in the home territory of a member club of a league described in subsection (a); and
 (B)is not available for private viewing through a local television broadcast station or any available multichannel video programming distributor;
 (2)the term internet platform means a delivery mechanism that uses packet-switched protocol or any successor technology;
 (3)the term multichannel video programming distributor has the meaning given the term in section 602 of the Communications Act of 1934 (47 U.S.C. 522); and
 (4)the term television broadcast station has the meaning given the term in section 325(b)(7) of the Communications Act of 1934 (47 U.S.C. 325(b)(7))..
				4.Effective date;
 applicabilityThe amendments made by this Act shall—
 (1)take effect on the date of enactment of this Act; and
 (2)apply to any contract or agreement entered into or modified by a league subject to the requirements of the Sports Broadcasting Act of 1961 on or after the date of enactment of this Act.